207 F.2d 413
MEYERS et al.v.UNITED STATES.
No. 6613.
United States Court of AppealsFourth Circuit.
Argued Oct. 6, 1953.Decided Oct. 7, 1953.

Harold Buchman, Baltimore, Md., for appellants.
George Cochran Doub, U.S. Atty., Baltimore, Md., for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order denying a motion for a new trial on the ground of newly discovered evidence in a case in which conviction was affirmed by this court.  See Frankfeld v. United States, 4 Cir., 198 F.2d 679.  The motion was denied by the court below in an exhaustive opinion which entirely covers the questions involved.  United States v. Frankfeld, D.C.,111 F.Supp. 919.  The newly discovered evidence is claimed to impeach the credibility of the witnesses Markward and Long; but we agree with the District Judge that it is not of sufficient importance to justify the granting of a new trial.  It was shown on the trial that Mrs. Markward was an informer employed and paid by the government.  The newly discovered evidence showed merely the amounts that she received and counsel for defense did not consider information as to these amounts of sufficient importance to make specific inquiry about them on the trial, although he had ample opportunity to do so.  As to Long, the newly discovered evidence related merely to convictions for drunkenness.  We cannot see that the testimony, if it had been introduced on the trial, would have affected the result.  Certainly no error of law on the part of the District Judge is shown and we would not be justified in holding that he abused his discretion in refusing to grant a new trial on the basis of the testimony.  United States v. Johnson, 327 U.S. 106, 66 S.Ct. 464, 90 L.Ed. 562.


2
Affirmed.